DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.

3.	The indicated allowability of claims 18-20 is withdrawn in view of the new ground of rejection.  Rejections based on the new ground of rejection follow.

 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1 and 11 recite the limitation “receive a second digital signal output from the one or more devices under test” and “receiving a second digital signal output from the one or more devices under test”, respectively. There is no mention of “receive a second digital signal output from the one or more devices under test” in the disclosure of this application. Therefore, the specification does not sufficiently describe this limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.    
Examiner’s note: Applicant is required to point out where in the specification these limitations are disclosed.

Allowable Subject Matter

5.	Claims 8-10 are allowed.
Claim 8 is allowed because none of the prior art of record anticipates or renders obvious test and measurement system, comprising: the abstracted digital memory acquisition circuit including: a test and measurement instrument including a first digital input configured to receive the stream of bits and the control signal, in which the test and measurement instrument is configured to recover the first digital signal and the second digital signal based on the stream of bits and the control signal, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-7 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

   
 Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857